Title: From George Washington to Clement Biddle, 15 October 1788
From: Washington, George
To: Biddle, Clement



Dear Sir
Mount Vernon Oct. 15th 1788.

The enclosed ought to have accompanied my last letter to you but in the hurry of making up my dispatches by the mail it was omitted. I am Dr Sir Yr Obedt Servt

Go: Washington


P.S. If the Black India Paduasoy’s are strong and lasting, Mrs Washington begs you will send her as much (of that which is good) as will make her a Gown without a Petticoat.


G.W.
